Case 18-12664        Doc 28     Filed 03/11/19     Entered 03/11/19 15:52:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 12664
         Danita L Clegg

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/30/2018.

         2) The plan was confirmed on 06/19/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/31/2018.

         5) The case was Dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-12664             Doc 28         Filed 03/11/19    Entered 03/11/19 15:52:42              Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                          $0.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                                 $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $0.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                               $0.00
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $0.00

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim         Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted      Allowed         Paid          Paid
 American InfoSource LP                  Unsecured      1,421.00       1,394.65      1,394.65           0.00        0.00
 City of Chicago Department of Revenue   Unsecured         300.00      1,740.52      1,740.52           0.00        0.00
 Department Of Education                 Unsecured     13,440.00     23,855.10     23,855.10            0.00        0.00
 First Savings Credit Card               Unsecured          57.00           NA            NA            0.00        0.00
 GLHEC & Aff obo USAF                    Unsecured     23,538.00     13,435.89     13,435.89            0.00        0.00
 Illinois Tollway                        Unsecured      2,000.00       3,343.40      3,343.40           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         864.00        864.05        864.05           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         705.00        705.07        705.07           0.00        0.00
 LVNV Funding/Resurgent Capital          Unsecured      1,058.00            NA            NA            0.00        0.00
 Merrick Bank                            Unsecured         749.00        749.56        749.56           0.00        0.00
 Midland Funding LLC                     Unsecured         271.00        155.75        155.75           0.00        0.00
 Portfolio Recovery Associates           Unsecured      1,376.00       1,376.39      1,376.39           0.00        0.00
 Quantum3 Group                          Unsecured         592.00        592.34        592.34           0.00        0.00
 Quantum3 Group                          Unsecured         692.00        746.05        746.05           0.00        0.00
 Quantum3 Group                          Unsecured         246.00        288.51        288.51           0.00        0.00
 Quantum3 Group                          Unsecured         496.00        545.17        545.17           0.00        0.00
 Recmgmt Srvc                            Unsecured         326.00           NA            NA            0.00        0.00
 Resurgent Capital Services              Unsecured           0.00        795.87        795.87           0.00        0.00
 Sprint                                  Unsecured      1,777.00       1,776.60      1,776.60           0.00        0.00
 United States Dept of HUD               Secured       18,567.91     31,338.65     31,338.65            0.00        0.00
 Village Of Riverdale                    Unsecured      2,500.00            NA            NA            0.00        0.00
 Wilmington Savings Fund Society FSB     Secured       94,414.82     98,115.96     98,115.96            0.00        0.00
 Wilmington Savings Fund Society FSB     Secured        5,684.00       4,757.34      4,757.34           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-12664        Doc 28      Filed 03/11/19     Entered 03/11/19 15:52:42             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $129,454.61               $0.00             $0.00
       Mortgage Arrearage                                 $4,757.34               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                         $134,211.95               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $52,364.92               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
